Gregory, Justice.
Appellee, Clarke, filed a six-count complaint in Fulton Superior Court against West and others seeking equitable relief and monetary damages. Immediately prior to trial on May 21, 1986 Clarke settled her claim against the other defendants and released them from liability. This settlement removed counts one, two, three, and five from the complaint. The case proceeded to trial against West on counts four and six of the complaint and judgment was entered for appellee on June 19, 1986. In his amended motion for new trial, appellant argued that the settlement and release with the other defendants barred any claim appellee had against West. The trial court overruled appellant’s motion for new trial on the basis that the judgment related only to counts four and six of the complaint which sought damages against West individually. We affirm.
We do not reach the question whether our recent opinion in Posey v. Medical Center-West, Inc., 257 Ga. 55 (354 SE2d 417) (1987) should be retroactively applied to this case because the appellant cannot benefit from the release given to the other defendants, whether Posey is applied or not. Counts four and six of the complaint did not seek to recover damages from appellant as a joint tortfeasor. Instead, those counts were based upon appellant’s breach of his fiduciary responsibilities to plaintiff and not upon any facts that might give rise to joint tortfeasor liability.

Judgment affirmed.


All the Justices concur.